            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 1 of 10



1                                                                      The Honorable James L. Robart
2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9

10
          BOMBARDIER, INC.,                                  NO.    2:18-cv-01543-JLR
11
                  Plaintiff,
12
                  v.
13
          MITSUBISHI AIRCRAFT CORPORATION,                   DECLARATION OF
14
          MITSUBISHI AIRCRAFT CORPORATION                    MARC-ANTOINE DELARCHE
15        AMERICA INC., AEROSPACE TESTING
          ENGINEERING & CERTIFICATION INC.,
16        MICHEL KORWIN-SZYMANOWSKI,
          LAURUS BASSON, MARC-ANTOINE
17        DELARCHE, CINDY DORNÉVAL, KEITH
          AYRE, AND JOHN AND/OR JANE DOES 1-
18
          88,
19
                  Defendants.
20

21           I, Marc-Antoine Delarche, declare as follows:

22           1.        I am an aircraft performance engineer with Mitsubishi Aircraft Corporation

23   (“MITAC”) in Nagoya, Japan. I am over the age of eighteen and am competent to testify. I

24   make this declaration based on personal knowledge.

25   A.      Background
26           2.        I am a citizen of France and of Canada.
27           3.        I have been employed by MITAC in Nagoya since September 3, 2018.
                                                                          SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 1
                                                                          1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                         Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 2 of 10



1           4.       I currently live and work in Nagoya, Japan. I have lived in Nagoya since late

2    August 2018.

3           5.       Before becoming a MITAC employee, I was employed by Aerospace Testing

4    Engineering & Certification (“AeroTEC”). I worked for AeroTEC in Seattle, Washington,

5    from July 2016 through early August 2018.

6           6.       Bombardier asserts in its Updated Motion for a Preliminary Injunction that I

7    “freely transfer[ed]” from AeroTEC to MITAC. (ECF No. 146, at 16.) If this is meant to

8    imply that MITAC and AeroTEC are affiliated companies within which employees can

9    transfer, this is false. I chose to apply for a job at MITAC just like any other job applicant, and

10   MITAC hired me as a new employee. No one at MITAC recruited me from AeroTEC.

11          7.       Before joining AeroTEC, I was employed by Bombardier. I worked for

12   Bombardier for about 11 years, and my last day as a Bombardier employee was May 18, 2016.

13   While I was employed by Bombardier I lived and worked in Quebec, Canada. I never had a

14   non-compete agreement with Bombardier.

15          8.       I chose to apply for a job at AeroTEC. No one from AeroTEC or MITAC

16   contacted me.

17          9.       I gave Bombardier notice of my resignation on May 5, 2016. When I gave my

18   notice, I told Bombardier employees that I was going to work for AeroTEC in Seattle. I

19   worked diligently to transition my work during my notice period. No one at Bombardier raised

20   any concerns about my joining AeroTEC. No one told me that there was certain information or

21   certain documents that I should not access during my notice period. No restriction was placed

22   on the subject matter of my work due to a concern that I was leaving to work for a competitor.

23   B.     Connection to Washington
24          10.      Bombardier alleges that I misappropriated six Bombardier certification reports
25   concerning air data probes on the CSeries, and they allege that I used those reports “in
26   furtherance of MITAC’s MRJ certification efforts in [the Western District of Washington]
27   while employed at AeroTEC in [the Western District of Washington] and while working at the
                                                                          SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 2
                                                                          1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                         Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 3 of 10



1    [Seattle Engineering Center] first on behalf of AeroTEC and then later on behalf of MITAC.”

2    (ECF No. 143 ¶ 19.) This is false.

3           11.     I emailed these six documents to myself because, as discussed more fully below

4    (¶¶ 19–45), a Bombardier colleague asked me to review three of them in place of another

5    colleague who was overwhelmed with other work, and the other three were to help me with that

6    task. I emailed the documents to myself so that I could complete this task along with other

7    things I had to accomplish; I only had time to do this work at home. I reviewed these reports

8    for Bombardier while working as a Bombardier employee. I have never reviewed, used, or

9    disclosed any of these documents since leaving Bombardier.

10          12.     Bombardier also alleges that “Defendant Delarche has traveled to [the Western

11   District of Washington] since transferring from [the Western District of Washington] to Japan,

12   and specifically has returned to the [Seattle Engineering Center] in the Western District of

13   Washington on MITAC’s behalf, for the purposes of assisting in MRJ certification efforts and

14   used and/or further disclosed without authorization, Bombardier confidential and trade secret

15   information.” (ECF No. 143 ¶ 19.) Again, this is false.

16          13.     Since moving to Nagoya in August 2018, I have not returned to Washington,

17   whether on MITAC business or otherwise.

18   C.     The Eleven Documents that Are the Subject of Bombardier’s Motion
19          14.     I have reviewed Bombardier’s “[Proposed] Order Granting Bombardier Inc.’s
20   Motion for Preliminary Injunction Against,” among others, myself. (ECF No. 146-1.)
21          15.     I understand that by its motion for a preliminary injunction, Bombardier seeks to
22   enjoin me from “[u]sing, accessing, imitating, copying, disclosing, or making available to any
23   person or entity” eleven documents “and/or any information or data contained therein,” or
24   “[u]sing, accessing, imitating, copying, disclosing, or making available to any person or entity
25   any information derived from the information” contained in those eleven documents. (ECF
26   No. 146-1.)
27

                                                                         SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 3
                                                                         1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 4 of 10



1           16.     Neither I nor my counsel have been provided with copies of these eleven

2    documents.

3           17.     From those eleven documents’ file names, I recognize three documents as the

4    draft CS300 air data certification reports discussed below (items c, d & e, addressed at ¶¶ 23,

5    24), and I recognize another three documents as the final CS100 air data certification reports

6    discussed below (items f, g & h, addressed at ¶¶ 25, 26). These six documents are the same six

7    documents referenced in paragraphs 10 and 11 above and discussed in paragraphs 19 through

8    45 below.

9           18.     Bombardier’s proposed order references five other documents. I do not

10   recognize items a, b, i, and j listed in Bombardier’s proposed order. I do recognize item k,

11   which is a Bombardier Manual that was used in my group at Bombardier. The only

12   information I have about the other documents is their file names and Bombardier’s descriptions

13   of them in its public filings in this case. Based on the descriptions of the documents in

14   Bombardier’s public filings, I do not believe that I now possess or have ever personally

15   possessed any copies (physical or electronic) of any of these five documents (items a, b, i, j &

16   k). There are no allegations in the Updated Motion for a Preliminary Injunction or in the First

17   Amended Complaint that relate these five documents to me, or that suggest I have any

18   involvement in Bombardier’s allegations about these five documents in any way.

19   D.     The Six Bombardier Certification Reports
20          19.     Bombardier asserts in its Updated Motion for a Preliminary Injunction that on
21   May 6, 2016, I emailed six Bombardier documents from my Bombardier work email account to
22   my personal email account. (ECF No 146, at 5.) These are items c through h in Bombardier’s
23   proposed order.
24          20.     The only alleged trade secret information in regard to which Bombardier makes
25   any allegations against me are these six documents.
26

27

                                                                         SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 4
                                                                         1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
               Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 5 of 10



1              21.   I did email the six PDF documents to myself on May 6, 2016, but this was so I

2    could perform work for Bombardier. Since leaving Bombardier I have never accessed, used, or

3    disclosed those documents or any of their substance.

4              22.   Neither I nor my counsel have been provided copies of those PDF documents, so

5    even as part of this litigation I have not reviewed these documents. I have, however, reviewed

6    the descriptions and file names of those documents in paragraph 69 of the First Amended

7    Complaint, and I have reviewed the emails attached as Exhibits N and O to the First Amended

8    Complaint, and from that review I am confident that I know what these six documents are:

9    certification reports for two different Bombardier aircraft.

10             23.   I believe that the three certification reports that were attached to the email

11   shown in Exhibit N concern the CS300 aircraft. These three CS300 reports were non-final

12   drafts.

13             24.   All three of the CS300 draft reports generally concern “air data”: data

14   concerning airspeed, altitude, and angle of attack, which is gathered by probes on the aircraft

15   and processed by a computer or computers on the aircraft. More specifically, the three CS300

16   draft reports concern calibration of the probes, and each concerns a different subject, as

17   indicated by the reports’ file names.

18             25.   I believe that the three certification reports that were attached to the email

19   shown in Exhibit O concerned the CS100 aircraft. To the best of my recollection, the three

20   CS100 reports were copies of the final versions that Bombardier submitted to Transport

21   Canada.

22             26.   The subject of each of the three CS100 reports corresponds to the subject of

23   each of the three CS300 draft reports, as indicated by the reports’ file names.

24             27.   Exhibit N shows that on May 6, 2016, I attached the three CS300 draft reports to

25   an email that I forwarded from my Bombardier email to my personal email account.

26             28.   The forwarded email is dated May 3, 2016, and has the subject “Review of

27   CS300 reports”. As it indicates, that May 3 email was originally sent to my Bombardier work
                                                                           SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 5
                                                                           1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                          Seattle, Washington 98101-2272
                                                                                   (206) 749-0500
            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 6 of 10



1    email address by Charles Armand Tatossian. Mr. Tatossian was an engineer with whom I

2    worked at Bombardier. His area of focus was air data, and he had prepared the three CS300

3    draft reports.

4            29.      The body of the May 3 email is in French. I understand that my counsel is

5    submitting to the Court an English translation of the May 3 email. I have reviewed that

6    translation against the original French version, and I believe that the English translation is

7    accurate.

8            30.      As the English translation of the May 3 email shows, Mr. Tatossian wrote to me:

9    “In order to lessen Charles’ workload, I am going to put you as Checker for my CS300 reports.

10   It seems to me that this was the plan from the beginning for your candidacy as future DAD.”

11           31.      The “Charles” referred to by Charles Tatossian in the email is a different

12   Charles: Charles Fichet, who is copied on the May 3 email. Like Charles Tatossian, Mr.

13   Fichet had specialized knowledge concerning air data. At this time, Mr. Fichet was a Transport

14   Canada Design Approval Designee (“DAD”).

15           32.      A DAD is a person who works for an aircraft manufacturer and to whom

16   Transport Canada has delegated certain responsibilities in connection with the aircraft-

17   certification process. One of a DAD’s delegated responsibilities is to review and, if

18   appropriate, sign the certification report to indicate that it complies with the applicable

19   certification rule(s).

20           33.      In May 2016, I was a “candidate” DAD. Although a full DAD would need to

21   sign the report as described above, I, or anyone else with sufficient technical knowledge, could

22   “check” the report for accuracy.

23           34.      At this time, Mr. Fichet was overwhelmed with other work. Mr. Tatossian

24   wrote to me on May 3 to tell me that, in order to address Mr. Fichet’s heavy workload, Mr.

25   Tatossian was going to name me on the CS300 draft reports as their “Checker”; that is, as being

26   responsible for checking the three CS300 air data reports.

27

                                                                           SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 6
                                                                           1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                          Seattle, Washington 98101-2272
                                                                                   (206) 749-0500
            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 7 of 10



1           35.     Unlike Mr. Tatossian and Mr. Fichet, my specialty was not air data. Although

2    air data is a sub-category of aircraft performance, the group in which I worked, it was not my

3    particular specialty. Normally, a certification report would be reviewed by a DAD with

4    particular expertise in the subject matter of the certification report. But because Mr. Fichet was

5    so busy with other work at this time, I was asked to review the draft reports.

6           36.     This was a task that I needed to take seriously, and probably took more of my

7    time than it would have taken of Mr. Fichet’s. Although I was a “candidate” DAD, I did not

8    have the same expertise in air data, and had to ask Mr. Tatossian questions about various parts

9    of the reports and how certain tests were performed in order to gain comfort that the reports

10   were accurate and adequate.

11          37.     In order to complete the task of reviewing the CS300 reports as I had been asked

12   to do, along with all of the other tasks I had to finish, I emailed the reports to my personal email

13   account, in order to review them at home.

14          38.     Bombardier alleges that my sending these documents to myself by email was

15   “unauthorized.” While it is true that I did not ask anyone for explicit permission to send these

16   documents to myself by email, I did not believe I was required to. I was doing what was

17   necessary to get my work done. There was no policy I was aware of that forbade emailing

18   Bombardier information to a personal email account in order to work from home. I understood

19   that Bombardier engineers did so from time to time.

20          39.     The discussion above relates to the three draft reports attached to Exhibit N. As

21   I stated above and as shown in Exhibit O, on May 6 I also emailed to my personal email

22   account three final CS100 certification reports on the same subjects as the CS300 draft reports.

23   I did this because having the final CS100 reports, which had been signed-off on by a DAD, on

24   the same subjects, was a helpful reference when I was reviewing and checking the CS300

25   reports. This is normal practice in checking certification reports on a derivative aircraft model.

26          40.     In short: the reason I emailed to myself the six certification reports attached to

27   Exhibits N and O had nothing to do with my departure from Bombardier or my subsequent
                                                                          SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 7
                                                                          1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                         Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
            Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 8 of 10



1    employment at AeroTEC (or MITAC, which wasn’t even on my mind at the time). Instead, I

2    did so to enable me to do work for Bombardier that I had been asked to do.

3           41.       At no time did anyone at Bombardier tell me that I should not review the CS300

4    draft reports because of my impending departure from Bombardier to work at AeroTEC.

5           42.       I did in fact review the draft CS300 reports as Mr. Tatossian had asked me to do.

6    I am not certain whether or not I ultimately signed the report as its official checker; it is

7    possible there was not enough time before my last day for Mr. Tatossian and I to discuss my

8    proposed adjustments, for Mr. Tatossian to make them, and for me to then re-check the reports

9    and sign them.

10          43.       After I reviewed the draft CS300 reports while still a Bombardier employee, to

11   the best of my recollection I never opened the PDF files containing them again, nor did I ever

12   again open the PDF files containing the CS100 certification reports.

13          44.       I have not opened any of these six certification reports since my departure from

14   Bombardier, nor have I disclosed these reports to anyone outside of Bombardier. Aside from

15   this declaration (and my discussions with counsel in this case), I have never disclosed anything

16   about these reports’ contents to anyone outside of Bombardier, including anyone at AeroTEC,

17   MITAC, or MITAC America.

18          45.       I have never used any of these six certification reports, or their contents or

19   substance, for any purpose since my work as checker for Mr. Tatossian, including in

20   connection with my work on the MRJ whether at AeroTEC or MITAC.

21   E.     An Injunction Is Not Called for and Would Harm My Career
22          46.       I have not read, reviewed or otherwise used the six certification reports (items c
23   through h in Bombardier’s proposed order) since May 2016, three years ago when I worked at
24   Bombardier.
25          47.       I have no memory of ever seeing four of the other five documents listed in the
26   proposed order (items a, b, i, & j), and I do not have knowledge of their contents. As to the
27   fifth, the Bombardier Manual listed as item k, I referenced it as a Bombardier employee, but I
                                                                            SAVITT BRUCE & WILLEY LLP
      DECLARATION OF MARC-ANTOINE DELARCHE - 8
                                                                            1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                           Seattle, Washington 98101-2272
                                                                                    (206) 749-0500
                Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 9 of 10



         have not reviewed or otherwise used it since leaving Bombardier. I do not possess any copies

     2   (physical or electronic) of these five documents (items a, b, i, j & k).

     3            48.     Bombardier's proposed injunction order appears to be worded broadly enough

     4   that, if the Court enters that proposed order, I could inadvertently violate it by, for example,

     5   disclosing to someone at MITAC a regulatory provision, a principle of physics, or general

     6   engineering knowledge that may be contained in one of the eleven documents, or disclosing to

     7   someone at MITAC infonnation that was derived from any such regulatory provision, principle

     8   of physics, or general engineering knowledge.

     9           49.      Therefore, if the Court enters Bombardier's proposed order, I worry that I may

 Io      not be able to continue doing my job at MITAC, or to work elsewhere as an aircraft

 11      perfonnance engineer, without running the risk of inadvertently violating that order.

 12              50.     In addition, aerospace engineers and employers are closely watching this case,

 13      which is getting significant press coverage in our industry. The entry of a preliminary

 14      injunction order against me would send the signal that I likely misappropriated trade secrets

 15      from a fonner employer. This would not only stain my reputation in the industry, it could kill

 16      my career.

17               I declare under penalty of perjury under the laws of the United States that the foregoing

18       is true and correct.
                                   ~~
19               DATED this ~           day of May, 2019, at Nagoya, Japan.

20

21
                                                          Marc-Antoine Delarche
22

23

24

25

26

27
                                                                              SAVIIT BRUCE & WILLEY LI.P
         DECLARATION OF MARC-ANTOINE DELARCHE - 9
         No. 2: 18-cv-01543-JLR                                                1425 Fourth Avenue Suite 800
                                                                              Seattle, Washington 981 O1-2272
                                                                                        (206) 749-0500
           Case 2:18-cv-01543-JLR Document 161 Filed 05/13/19 Page 10 of 10



1                                     CERTIFICATE OF SERVICE

2            The undersigned hereby certifies that on May 13, 2019 I electronically filed the

3    foregoing document with the Clerk of Court using the CM/ECF system which will send

4    notification of such filing to all counsel of record.

5            I declare under penalty of perjury under the laws of the United States of America that

6    the foregoing is true and correct.

7            Dated this 13th day of May, 2019 at Seattle, Washington.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                         SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE
                                                                         1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                        Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
